—Motions insofar as they seek leave to appeal to Court of Appeals denied and insofar as they seek reargument granted and, upon reargument, the ordering paragraph of the memorandum and order entered March 21, 2003 (303 AD2d 1038) is amended by providing that “the order is unanimously reversed on the law without costs, and the matter is remitted to Supreme Court, Steuben County, for further proceedings in accordance with the following memorandum,” and the memorandum is amended by deleting the first sentence and substituting in its place the following sentence: “Supreme Court denied the petition seeking a permanent stay of arbitration,” and by adding the following sentences as the last two sentences: “Nevertheless, there remains a question of fact whether petitioner should be estopped from denying the claim of respondent Gary Dunham because of statements allegedly made by the attorney chosen by petitioner to represent him. We therefore reverse the order, and we remit the matter to Supreme Court, Steuben County, for a hearing on that issue.” Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.